 

Exhibit 10.2

 

PLACEMENT AGENCY AGREEMENT

 

Dawson James Securities, Inc.
1 North Federal Highway
Boca Raton, Florida 33432

 

May 9, 2018

 

Ladies and Gentlemen:

 

This letter (this “Agreement”) constitutes the agreement between Pareteum Corp.,
a Delaware corporation (the “Company”) and Dawson James Securities, Inc.
(“Dawson” or the “Placement Agent”) pursuant to which Dawson shall serve as the
exclusive placement agent (the “Services”) for the Company, on a reasonable
“best efforts” basis, in connection with the proposed offer and placement (the
“Offering”) by the Company of its Securities (as defined Section 3 of this
Agreement). The Company expressly acknowledges and agrees that Dawson’s
obligations hereunder are on a reasonable “best efforts” basis only and that the
execution of this Agreement does not constitute a commitment by Dawson to
purchase the Securities and does not ensure the successful placement of the
Securities or any portion thereof or the success of Dawson placing the
Securities.

 

1.Appointment of Dawson James Securities, Inc. as Exclusive Placement Agent.

 

On the basis of the representations, warranties, covenants and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Company hereby appoints the Placement Agent as its exclusive
placement agent in connection with a distribution of its Securities to be
offered and sold by the Company pursuant to a registration statement filed under
the Securities Act of 1933, as amended (the “Securities Act”) on Form S-3 (File
No. 333-213575), and Dawson agrees to act as the Company’s exclusive Placement
Agent. Pursuant to this appointment, the Placement Agent will solicit offers for
the purchase of or attempt to place all or part of the Securities of the Company
in the proposed Offering. Until the final closing or earlier upon termination of
this Agreement pursuant to Section 5 hereof, the Company shall not, without the
prior written consent of the Placement Agent, solicit or accept offers to
purchase the Securities other than through the Placement Agent. The Company
acknowledges that the Placement Agent will act as an agent of the Company and
use its reasonable “best efforts” to solicit offers to purchase the Securities
from the Company on the terms, and subject to the conditions, set forth in the
Prospectus (as defined below). The Placement Agent shall use commercially
reasonable efforts to assist the Company in obtaining performance by each
Purchaser whose offer to purchase Securities has been solicited by the Placement
Agent, but the Placement Agent shall not, except as otherwise provided in this
Agreement, be obligated to disclose the identity of any potential purchaser or
have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agent be
obligated to underwrite or purchase any Securities for its own account and, in
soliciting purchases of the Securities, the Placement Agent shall act solely as
an agent of the Company. The Services provided pursuant to this Agreement shall
be on an “agency” basis and not on a “principal” basis.

 

The Placement Agent will solicit offers for the purchase of the Securities in
the Offering at such times and in such amounts as the Placement Agent deems
advisable. The Company shall have the sole right to accept offers to purchase
Securities and may reject any such offer, in whole or in part. The Placement
Agent may retain other brokers or dealers acceptable to the Company to act as
sub-agents on its behalf in connection with the Offering and may pay any
sub-agent a solicitation fee with respect to any Securities placed by it. The
Company and Placement Agent shall negotiate the timing and terms of the Offering
and acknowledge that the Offering and the provision of Placement Agent services
related to the Offering are subject to market conditions and the receipt of all
required related clearances and approvals.

 

2.Fees; Expenses; Other Arrangements.

 

A.                  Placement Agent’s Fee. As compensation for services
rendered, the Company shall pay to the Placement Agent in cash by wire transfer
in immediately available funds to an account or accounts designated by the
Placement Agent an amount (the “Placement Fee”) equal to eight percent (8.0%) of
the aggregate gross proceeds received by the Company from the sale of the
Securities, at the closing (the “Closing” and the date on which the Closing
occurs, the “Closing Date”); and the Company shall issue to the Placement Agent
or its designees at the Closing in a private placement a five-year warrant to
purchase such number of Shares (as defined in Section 3) equal to 5.0% of the
Shares sold in this Offering at an exercise price of 125% of the Purchase Price
per Share, which warrants shall be exercisable at any time, during the period
commencing 180 days from the date of the Offering (the “Placement Agent Warrant”
and together with the shares of Common Stock underlying the Placement Agent
Warrant, the “Placement Agent Securities”). The Placement Agent represents that
it is an “accredited investor” as defined in Rule 501(a) of Regulation D, and
that it is purchasing the Placement Agent Warrants for investment purposes and
not with a view to resale or distribution. The Placement Agent has a long
standing relationship with the Company, has access to information regarding the
Company, and is financially sophisticated. The Placement Agent understands that
the Placement Agent Warrant is being offered and sold to it in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Company is relying in part upon the truth
and accuracy of, and such Placement Agent’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Placement Agent set forth herein in order to determine the availability of
such exemptions and the eligibility of such Placement Agent to acquire the
Securities.

 



 1 

 

 

B.                  Offering Expenses. The Company will be responsible for and
will pay all expenses relating to the Offering, including, without limitation,
(a) all filing fees and expenses relating to the registration of the Securities
with the Commission; (b) all FINRA Public Offering filing fees; (c) all fees and
expenses relating to the listing of the Company’s common stock on the Exchange;
(d) all fees, expenses and disbursements relating to the registration,
qualification or exemption of the Securities under the securities laws of such
foreign jurisdictions as Dawson may reasonably designate; (e) the costs of all
mailing and printing of the Offering documents; (f) transfer and/or stamp taxes,
if any, payable upon the transfer of Securities from the Company to Investors;
(g) the fees and expenses of the Company’s accountants; and (h) diligence
expenses and legal fees of Dawson not to exceed in the aggregate $65,000. The
Placement Agent may deduct from the net proceeds of the Offering payable to the
Company on the Closing Date the expenses set forth herein to be paid by the
Company to the Placement Agent, provided, however, that in the event that the
Offering is terminated, the Company agrees to reimburse the Placement Agent to
the extent required by Section 5 hereof.

 

C.                  Tail Financing. The Placement Agent shall be entitled to
fees per Section 2.A. of this Agreement with respect to any public or private
offering or other financing or capital-raising transaction of any kind (“Tail
Financing”) to the extent that such Tail Financing is provided to the Company by
any investors that participate in the Offering, if such Tail Financing is
consummated at any time within the 6-month period following the Closing Date.

 

3.Description of the Offering.

 

The Securities to be offered directly to various investors (each, an “Investor”
or “Purchaser” and, collectively, the “Investors” or the “Purchasers”) in the
Offering shall consist of shares (the “Shares” or “Securities”) of the Company’s
common stock (“Common Stock”). The purchase price for one Share shall be $2.50
per Share (the “Purchase Price”). If the Company shall default in its
obligations to deliver Securities to a Purchaser whose offer it has accepted and
who has tendered payment, the Company shall indemnify and hold the Placement
Agent harmless against any loss, claim, damage or expense arising from or as a
result of such default by the Company under this Agreement.

 

4.Delivery and Payment; Closing.

 

Settlement of the Securities purchased by an Investor shall be made as set forth
in the Securities Purchase Agreement dated May 9, 2018 between the Company and
the Investors (the “Securities Purchase Agreement”). On the Closing Date, the
Shares to which the Closing relates shall be delivered through such means as the
parties to the Securities Purchase Agreement may hereafter agree. The Securities
shall be registered in such name or names and in such authorized denominations
as set forth in the Securities Purchase Agreement. The term “Business Day” means
any day other than a Saturday, a Sunday or a legal holiday or a day on which
banking institutions are authorized or obligated by law to close in New York,
New York.

 

The Closing shall occur at such place as shall be agreed upon by the Placement
Agent and the Company. In the absence of an agreement to the contrary, each
Closing shall take place at the offices of Schiff Hardin LLP, 901 K Street, NW,
Suite 700, Washington, DC 20001. Deliveries of the documents with respect to the
purchase of the Securities, if any, shall be made at the offices of Schiff
Hardin, LLP, 901 K Street, NW, Suite 700, Washington, DC 20001 on the Closing
Date. All actions taken at a Closing shall be deemed to have occurred
simultaneously.

 

5.Term and Termination of Agreement.

 

The term of this Agreement will commence upon the execution of this Agreement
and will terminate at the earlier of the Closing of the Offering or 11:59 p.m.
(New York Time) on the fifth Business Day after the date hereof. Notwithstanding
anything to the contrary contained herein, any provision in this Agreement
concerning or relating to confidentiality, indemnification, contribution,
advancement, the Company’s representations and warranties and the Company’s
obligations to pay fees and reimburse expenses will survive any expiration or
termination of this Agreement. If any condition specified in Section 8 is not
satisfied when and as required to be satisfied, this Agreement may be terminated
by the Placement Agent by notice to the Company at any time on or prior to a
Closing Date, which termination shall be without liability on the part of any
party to any other party, except that those portions of this Agreement specified
in Section 19 shall at all times be effective and shall survive such
termination. Notwithstanding anything to the contrary in this Agreement, in the
event that this Agreement shall not be carried out for any reason whatsoever,
within the time specified herein or any extensions thereof pursuant to the terms
herein, the Company shall be obligated to pay to the Placement Agent the
expenses provided for in Section 2.B. above and upon demand the Company shall
pay the full amount thereof to the Placement Agent.

 



 2 

 

 

6.Permitted Acts.

 

Nothing in this Agreement shall be construed to limit the ability of the
Placement Agent, its officers, directors, employees, agents, associated persons
and any individual or entity “controlling,” controlled by,” or “under common
control” with the Placement Agent (as those terms are defined in Rule 405 under
the Securities Act) to conduct its business including without limitation the
ability to pursue, investigate, analyze, invest in, or engage in investment
banking, financial advisory or any other business relationship with any
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

7.Representations, Warranties and Covenants of the Company.

 

As of the date and time of the execution of this Agreement, the Closing Date and
the Initial Sale Time (as defined herein), the Company (i) makes such
representations and warranties to the Placement Agent as the Company makes to
the Investors pursuant to the Securities Purchase Agreement, and (ii) further
represents, warrants and covenants to the Placement Agent, other than as
disclosed in any of its filings with the Securities and Exchange Commission (the
“Commission”), that:

 

A.                  Registration Matters.

 

i.The Company has filed with the Commission a registration statement on Form S-3
(File No. 333-213575) including a related prospectus, for the registration of
certain securities (the “Shelf Securities”), including the Shares under the
Securities Act, and the rules and regulations thereunder (the “Securities Act
Regulations”). The registration statement has been declared effective under the
Securities Act by the Commission. The “Registration Statement,” as of any time,
means such registration statement as amended by any post-effective amendments
thereto to such time, including the exhibits and any schedules thereto at such
time, the documents incorporated or deemed to be incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430A (“Rule 430A”) or Rule 430B under the Securities Act Regulations (“Rule
430B”); provided, however, that the “Registration Statement” without reference
to a time means such registration statement as amended by any post-effective
amendments thereto as of the time of the first contract of sale for the
Securities, which time shall be considered the “new effective date” of such
registration statement with respect to the Securities within the meaning of
paragraph (f)(2) of Rule 430B, including the exhibits and schedules thereto as
of such time, the documents incorporated or deemed incorporated by reference
therein at such time pursuant to Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430A or Rule 430B. Any registration statement filed pursuant to Rule 462(b) of
the Securities Act Regulations is hereinafter called the “Rule 462(b)
Registration Statement,” and after such filing the term “Registration Statement”
shall include the Rule 462(b) Registration Statement. The prospectus covering
the Shelf Securities in the form first used to confirm sales of the Securities
(or in the form first made available to the Placement Agent by the Company to
meet requests of purchasers pursuant to Rule 173 under the Securities Act) is
hereinafter referred to as the “Base Prospectus.” The Base Prospectus, as
supplemented by the prospectus supplement specifically related to the Securities
in the form first used to confirm sales of the Securities (or in the form first
made available to the Placement Agent by the Company to meet requests of
purchasers pursuant to Rule 173 under the Securities Act), is hereinafter
referred to, collectively, as the “Prospectus,” and the term “Preliminary
Prospectus” means any preliminary form of the Prospectus, including any
preliminary prospectus supplement specifically related to the Securities filed
with the Commission by the Company with the consent of the Placement Agent.

 



 3 

 

 

ii.All references in this Agreement to financial statements and schedules and
other information which is “contained,” “included” or “stated” (or other
references of like import) in the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to include all such financial
statements and schedules and other information incorporated or deemed
incorporated by reference in the Registration Statement, such Preliminary
Prospectus or the Prospectus, as the case may be, prior to the execution and
delivery of this Agreement; and all references in this Agreement to amendments
or supplements to the Registration Statement, any Preliminary Prospectus or the
Prospectus shall be deemed to include the filing of any document under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder (the “Exchange Act Regulations”), incorporated or
deemed to be incorporated by reference in the Registration Statement, such
Preliminary Prospectus or the Prospectus, as the case may be, at or after the
execution and delivery of this Agreement.

 

iii.The term “Disclosure Package” means (i) the Preliminary Prospectus, as most
recently amended or supplemented immediately prior to the Initial Sale Time (as
defined herein), (ii) the Issuer Free Writing Prospectuses (as defined below),
if any, identified in Schedule I hereto, and (iii) any other Free Writing
Prospectus (as defined below) that the parties hereto shall hereafter expressly
agree to treat as part of the Disclosure Package.

 

iv.The term “Issuer Free Writing Prospectus” means any issuer free writing
prospectus, as defined in Rule 433 of the Securities Act Regulations. The term
“Free Writing Prospectus” means any free writing prospectus, as defined in Rule
405 of the Securities Act Regulations.

 

v.Neither the Company nor any of the subsidiaries, nor any of their respective
affiliates, officers, directors or, to the Company’s knowledge, any beneficial
owner of 5% or more of the Company's equity securities, (i) is required to
register as a “broker” or “dealer” in accordance with the provisions of the
Exchange Act or the Exchange Act Regulations, or (ii) has any direct or indirect
affiliation or association with any member firm of Financial Industry Regulatory
Authority, Inc. (“FINRA”) (as determined in accordance with the rules and
regulations of FINRA).

 

vi.Any Preliminary Prospectus when filed with the Commission, and the
Registration Statement as of each effective date and as of the date hereof,
complied or will comply, and the Prospectus and any further amendments or
supplements to the Registration Statement, any Preliminary Prospectus or the
Prospectus will, when they become effective or are filed with the Commission, as
the case may be, comply, in all material respects, with the requirements of the
Securities Act and the Securities Act Regulations; and the documents
incorporated by reference in the Registration Statement, any Preliminary
Prospectus or the Prospectus complied, and any further documents so incorporated
will comply, when filed with the Commission, in all material respects to the
requirements of the Exchange Act and Exchange Act Regulations.

 

vii.The issuance by the Company of the Securities has been registered under the
Securities Act. The Securities will be issued pursuant to the Registration
Statement and the Securities will be freely transferable and freely tradable by
each of the Investors without restriction, unless otherwise restricted by
applicable law or regulation.

 

B.                  Stock Exchange Listing. The Shares (and the Common Stock
underlying the Placement Agent Securities) shall be approved for listing on the
NYSE American (the “Exchange”) on or before the Closing Date and the Company has
taken no action designed to, or likely to have the effect of, delisting the
shares of Common Stock from the Exchange, nor has the Company received any
notification that the Exchange is contemplating terminating such listing, except
as disclosed in the SEC Reports. For purposes hereof, “SEC Reports” shall refer
to all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Securities Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein.

 



 4 

 

 

C.                  No Stop Orders, etc. To the Company's knowledge, neither the
Commission nor any state regulatory authority has issued any order preventing or
suspending the use of the Registration Statement, any Preliminary Prospectus or
the Prospectus or has instituted or, to the Company's knowledge, threatened to
institute, any proceedings with respect to such an order. The Company has
complied with each request (if any) from the Commission for additional
information.

 

D.                  Disclosures in Registration Statement.

 

i.Compliance with Securities Act and 10b-5 Representation.

 

(a)                 Each of the Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the requirements of the Securities Act and the Securities Act
Regulations. The Preliminary Prospectus and the Prospectus, at the time each was
or will be filed with the Commission, complied or will comply in all material
respects with the requirements of the Securities Act and the Securities Act
Regulations. The Preliminary Prospectus delivered to the Placement Agent for use
in connection with this Offering and the Prospectus was or will be identical to
the electronically transmitted copies thereof filed with the Commission pursuant
to EDGAR, except to the extent permitted by Regulation S-T.

 

(b)                Neither the Registration Statement nor any amendment thereto,
at its effective time, as of 8:00 a.m. (Eastern time) on the date of this
Agreement (the “Initial Sale Time”), and at the Closing Date, contained,
contains or will contain an untrue statement of a material fact or omitted,
omits or will omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
this representation and warranty shall not apply to statements made or
statements omitted in reliance upon and in conformity with written information
furnished to the Company with respect to the Placement Agent by the Placement
Agent expressly for use in the Registration Statement or any amendment thereof
or supplement thereto. The parties acknowledge and agree that such information
provided by or on behalf of any Placement Agent consists solely of the following
disclosure contained in the following paragraphs in the “Plan of Distribution”
section of the Prospectus: (i) the name of the Placement Agent, and (ii) the
information under the subsection “Fees and Expenses” (the “Placement Agent’s
Information”).

 

(c)                 The Disclosure Package, as of the Initial Sale Time and at
the Closing Date, did not, does not and will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and each Issuer Free Writing Prospectus does not conflict
with the information contained in the Registration Statement, any Preliminary
Prospectus, or the Prospectus, and each such Issuer Free Writing Prospectus, as
supplemented by and taken together with the Preliminary Prospectus as of the
Initial Sale Time, did not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to
statements made or statements omitted in reliance upon and in conformity with
written information furnished to the Company with respect to the Placement Agent
by the Placement Agent expressly for use in the Registration Statement, the
Preliminary Prospectus or the Prospectus or any amendment thereof or supplement
thereto. The parties acknowledge and agree that such information provided by or
on behalf of any Placement Agent consists solely of the Placement Agent’s
Information; and

 



 5 

 

 

(d)                Neither the Prospectus nor any amendment or supplement
thereto, as of its issue date, at the time of any filing with the Commission
pursuant to Rule 424(b), at the Closing Date, included, includes or will include
an untrue statement of a material fact or omitted, omits or will omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that this representation and warranty shall not apply to the Placement Agent's
Information.

 

ii.Disclosure of Agreements. The agreements and documents described in the
Registration Statement, the Disclosure Package and the Prospectus conform in all
material respects to the descriptions thereof contained therein and there are no
agreements or other documents required by the Securities Act and the Securities
Act Regulations to be described in the Registration Statement, the Disclosure
Package and the Prospectus or to be filed with the Commission as exhibits to the
Registration Statement, that have not been so described or filed. Each agreement
or other instrument (however characterized or described) to which the Company is
a party or by which it is or may be bound or affected and (i) that is referred
to in the Registration Statement, the Disclosure Package and the Prospectus, and
(ii) is material to the Company's business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company's knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the federal and
state securities laws, and (z) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to the equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought. None of such agreements or instruments has been assigned by the
Company, and neither the Company nor, to the Company's knowledge, any other
party is in default thereunder and, to the Company's knowledge, no event has
occurred that, with the lapse of time or the giving of notice, or both, would
constitute a default thereunder, except as disclosed in the Registration
Statement, the Disclosure Package and the Prospectus. To the Company's
knowledge, performance by the Company of the material provisions of such
agreements or instruments will not result in a violation of any existing
applicable law, rule, regulation, judgment, order or decree of any governmental
agency or court, domestic or foreign, having jurisdiction over the Company or
any of its assets or businesses (each, a “Governmental Entity”), including,
without limitation, those relating to environmental laws and regulations.

 

iii.Regulations. The disclosures in the Registration Statement, the Disclosure
Package and the Prospectus concerning the effects of federal, state, local and
all foreign regulation on the Offering and the Company's business as currently
contemplated are correct in all material respects and no other such regulations
are required to be disclosed in the Registration Statement, the Disclosure
Package and the Prospectus which are not so disclosed.

 

iv.Changes After Dates in Registration Statement.

 

(a)                 No Material Adverse Change. Since the respective dates as of
which information is given in the Registration Statement, the Disclosure Package
and the Prospectus, except as otherwise specifically stated therein and except
as stated in the SEC Reports: (i) there has been no material adverse change in
the financial position or results of operations of the Company, nor any change
or development that, singularly or in the aggregate, would involve a material
adverse change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company (a “Material Adverse
Change”); (ii) there have been no material transactions entered into by the
Company, other than as contemplated pursuant to this Agreement; and (iii) no
officer or director of the Company has resigned from any position with the
Company.

 

(b)                Recent Securities Transactions, etc. Subsequent to the
respective dates as of which information is given in the Registration Statement,
the Disclosure Package and the Prospectus, and except as may otherwise be
indicated or contemplated herein or disclosed in the Registration Statement, the
Disclosure Package, the Prospectus and the SEC Reports, the Company has not: (i)
issued any securities (other than (i) grants under any stock compensation plan
and (ii) shares of common stock issued upon exercise or conversion of option,
warrants or convertible securities described in the Registration Statement, the
Disclosure Package and the Prospectus) or incurred any liability or obligation,
direct or contingent, for borrowed money; or (ii) declared or paid any dividend
or made any other distribution on or in respect to its capital stock.

 



 6 

 

 

E.                   Transactions Affecting Disclosure to FINRA.

 

i.                        Finder's Fees. Except as described in the Registration
Statement, the Disclosure Package and the Prospectus, there are no claims,
payments, arrangements, agreements or understandings relating to the payment of
a finder's, consulting or origination fee by the Company or any executive
officer or director of the Company (each an, “Insider”) with respect to the sale
of the Securities hereunder or any other arrangements, agreements or
understandings of the Company or, to the Company's knowledge, any of its
stockholders that may affect the Placement Agent’s compensation, as determined
by FINRA.

 

ii.                        Payments Within Twelve (12) Months. Except as
described in the Registration Statement, the Disclosure Package and the
Prospectus, the Company has not made any direct or indirect payments (in cash,
securities or otherwise) to: (i) any person, as a finder's fee, consulting fee
or otherwise, in consideration of such person raising capital for the Company or
introducing to the Company persons who raised or provided capital to the
Company; (ii) any FINRA member; or (iii) any person or entity that has any
direct or indirect affiliation or association with any FINRA member, within the
twelve (12) months prior to the date hereof, other than (A) the payment to the
Placement Agent as provided hereunder in connection with the Offering, (B) other
payments to Dawson under other engagement letters, and (C) payments to agents in
connection with certain registered exchange offers of securities.

 

iii.                        Use of Proceeds. None of the net proceeds of the
Offering will be paid by the Company to any participating FINRA member or its
affiliates, except as specifically authorized herein.

 

iv.                        FINRA Affiliation. There is no (i) officer or
director of the Company, (ii) to the Company’s knowledge, beneficial owner of 5%
or more of any class of the Company's securities or (iii) to the Company’s
knowledge, beneficial owner of the Company's unregistered equity securities
which were acquired during the 180-day period immediately preceding the filing
of the Registration Statement that is an affiliate or associated person of a
FINRA member participating in the Offering (as determined in accordance with the
rules and regulations of FINRA).

 

v.                        Information. To the Company's knowledge, all
information provided by the Company's officers and directors in their FINRA
Questionnaires to counsel to the Placement Agent specifically for use by counsel
to the Placement Agent in connection with its Public Offering System filings
(and related disclosure) with FINRA is true, correct and complete in all
material respects.

 

F.                   Officers' Certificate. Any certificate signed by any duly
authorized officer of the Company and delivered to you or to Placement Agent
Counsel shall be deemed a representation and warranty by the Company to the
Placement Agent as to the matters covered thereby.

 

G.                  Ineligible Issuer. At the time of filing the Registration
Statement and any post-effective amendment thereto, at the time of effectiveness
of the Registration Statement and any amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Securities Act Regulations)
of the Securities and at the date hereof, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 of the Securities Act Rules, without
taking account of any determination by the Commission pursuant to Rule 405 of
the Securities Act Rules that it is not necessary that the Company be considered
an ineligible issuer.

 



 7 

 

 

H.                  Industry Data. The statistical and market-related data
included in each of the Registration Statement, the Disclosure Package and the
Prospectus are based on or derived from sources that the Company reasonably and
in good faith believes are reliable and accurate or represent the Company's good
faith estimates that are made on the basis of data derived from such sources.

 

I.                    Forward-Looking Statements. No forward-looking statement
(within the meaning of Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in the Registration Statement, the Disclosure Package or
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

 

J.                    Integration. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause the Offering to be
integrated with prior offerings by the Company for purposes of the Securities
Act that would require the registration of any such securities under the
Securities Act.

 

K.                   Restriction on Sales of Capital Stock. The Company, on
behalf of itself and any successor entity, agrees that it will not, for a period
of 60 days after the date of this Agreement (the “Lock-Up Period”), without the
prior written consent of the Placement Agent (i) offer, pledge, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant to purchase, lend, or
otherwise transfer or dispose of, directly or indirectly, any shares of capital
stock of the Company or any securities convertible into or exercisable or
exchangeable for shares of capital stock of the Company; or (ii) file or cause
to be filed any registration statement with the Commission relating to the
offering of any shares of capital stock of the Company or any securities
convertible into or exercisable or exchangeable for shares of capital stock of
the Company other than the filing of a resale registration statement on Form S-3
to register the underlying securities of certain warrant holders and any
registration statement on Form S-4 with respect to any acquisitions. The
restrictions contained in this Section 7.K shall not apply to issuances under
the Company’s 2017 Long Term Incentive Compensation Plan and the following
transactions: (i) any capital raising efforts related to the restructuring of
senior secured debt or conversion of existing debt, (ii) the issuance of shares
to vendors at a price not below the then current market price for the Company’s
common stock, (iii) investments in the Company by certain European investors
affiliated with the Company and/or its directors, and (iv) a capital infusion by
a strategic investor.

 

L.                    Placement Agent Warrant Resale Registration. The Company
represents, warrants and agrees that it will register the offer and resale of
the shares of Common Stock underlying the Placement Agent Warrant on or before
the date that the Placement Agent Warrant may be exercised.

 

M.                  With respect to the Placement Agent Warrant to be offered
and sold hereunder in reliance on Rule 506(b) under the 1933 Act, the Company
represents and warrants that none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, to the Company’s knowledge
any beneficial owner of 20% or more of the Company's outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person” and,
together, “Issuer Covered Persons”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Buyers a copy of any disclosures
provided thereunder.

 

8.Conditions of the Obligations of the Placement Agent.

 

The obligations of the Placement Agent hereunder shall be subject to the
accuracy of the representations and warranties on the part of the Company set
forth in Section 7 hereof, in each case as of the date hereof and as of the
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions: 

 

A.                  Regulatory Matters.

 

i.                        Effectiveness of Registration Statement; Rule 424
Information. The Registration Statement is effective on the date of this
Agreement, and, on the Closing Date no stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto has been
issued under the Securities Act, no order preventing or suspending the use of
any Preliminary Prospectus or the Prospectus has been issued and no proceedings
for any of those purposes have been instituted or are pending or, to the
Company’s knowledge, contemplated by the Commission. The Company has complied
with each request (if any) from the Commission for additional information. All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed by the Closing Date, shall have been made within the applicable
time period prescribed for such filing by Rule 424.

 



 8 

 

 

ii.                        FINRA Clearance. On or before the Closing Date of
this Agreement, the Placement Agent shall have received clearance from FINRA as
to the amount of compensation allowable or payable to the Placement Agent as
described in the Registration Statement.

 

B.                  Company Counsel Matters.

 

i.On the Closing Date, the Placement Agent shall have received the favorable
opinion of Sichenzia Ross Ference Kesner LLP, outside counsel for the Company
counsel to the Company, dated the Closing Date and addressed to the Placement
Agent, substantially in form and substance reasonably satisfactory to the
Placement Agent.

 

C.                  Officers’ Certificates.

 

i.                        Officers’ Certificate. The Company shall have
furnished to the Placement Agent a certificate, dated the Closing Date, of its
Chief Executive Officer and its Chief Financial Officer stating that (i) such
officers have carefully examined the Registration Statement, the Disclosure
Package, any Issuer Free Writing Prospectus and the Prospectus and, in their
opinion, the Registration Statement and each amendment thereto, as of the
Initial Sale Time and through the Closing Date did not include any untrue
statement of a material fact and did not omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the Disclosure Package, as of the Initial Sale Time through the Closing
Date, any Issuer Free Writing Prospectus as of its date and as of the Closing
Date, the Prospectus and each amendment or supplement thereto, as of the
respective date thereof and as of the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading, (ii) since the filing of the most recent
Form 10-K, no event has occurred which should have been set forth in a
supplement or amendment to the Registration Statement, the Disclosure Package or
the Prospectus, (iii) to their knowledge after reasonable investigation, as of
the Closing Date, the representations and warranties of the Company in this
Agreement are true and correct, and the Company has complied with all agreements
and satisfied all conditions on its part to be performed or satisfied hereunder
at or prior to the Closing Date, and (iv) there has not been, subsequent to the
date of the most recent audited financial statements included in the Disclosure
Package, any Material Adverse Change in the financial position or results of
operations of the Company, or any change or development that, singularly or in
the aggregate, would involve a Material Adverse Change or a prospective Material
Adverse Change, in or affecting the condition (financial or otherwise), results
of operations, business, assets or prospects of the Company, except as set forth
in the Prospectus.

 

ii.                        Secretary’s Certificate. As of the Closing Date the
Placement Agent shall have received a certificate of the Company signed by the
Secretary of the Company, dated the Closing Date, certifying: (i) that each of
the Company’s Charter and Bylaws is true and complete, has not been modified and
is in full force and effect; (ii) that the resolutions of the Company’s Board of
Directors relating to the Offering are in full force and effect and have not
been modified; and (iii) the good standing of the Company and its subsidiaries.
The documents referred to in such certificate shall be attached to such
certificate.

 

D.                  No Material Changes. Prior to and on the Closing Date: (i)
there shall have been no Material Adverse Change or development involving a
prospective Material Adverse Change in the condition or prospects or the
business activities, financial or otherwise, of the Company from the latest
dates as of which such condition is set forth in the Registration Statement, the
Disclosure Package and the Prospectus; (ii) no action, suit or proceeding, at
law or in equity, shall have been pending or threatened against the Company or
any affiliates of the Company before or by any court or federal or state
commission, board or other administrative agency wherein an unfavorable
decision, ruling or finding may materially adversely affect the business,
operations, prospects or financial condition or income of the Company, except as
set forth in the Registration Statement, the Disclosure Package and the
Prospectus; (iii) no stop order shall have been issued under the Securities Act
and no proceedings therefor shall have been initiated or threatened by the
Commission; and (iv) the Registration Statement, the Disclosure Package and the
Prospectus and any amendments or supplements thereto shall contain all material
statements which are required to be stated therein in accordance with the
Securities Act and the Securities Act Regulations and shall conform in all
material respects to the requirements of the Securities Act and the Securities
Act Regulations, and neither the Registration Statement, the Disclosure Package
nor the Prospectus nor any amendment or supplement thereto shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 



 9 

 

 

E.                   Reservation of Common Stock. So long as the Placement Agent
Warrant remains outstanding, the Company shall take all action necessary to at
all times have authorized, and reserved for the purpose of issuance, no less
than 100% of the maximum number of shares of Common Stock issuable upon exercise
of the Placement Agent Warrant.

 

F.                   Lock-Up Agreements. At the Closing Date, the Company's
directors and executive officers will enter into customary “lock-up” agreements
in favor of the Placement Agent for a period of 45 days from the date of the
Offering.

 

G.                  Additional Documents. At the Closing Date, Placement Agent
Counsel shall have been furnished with such documents and opinions as they may
require in order to evidence the accuracy of any of the representations or
warranties, or the fulfillment of any of the conditions, herein contained; and
all proceedings taken by the Company in connection with the issuance and sale of
the Securities as herein contemplated shall be satisfactory in form and
substance to the Placement Agent and Placement Agent Counsel.

 

9.Indemnification and Contribution; Procedures. 

 

A.                  Indemnification of the Placement Agent. The Company agrees
to indemnify and hold harmless the Placement Agent, its affiliates and each
person controlling such Placement Agent (within the meaning of Section 15 of the
Securities Act), and the directors, officers, agents and employees of the
Placement Agent, its affiliates and each such controlling person (the Placement
Agent, and each such entity or person hereafter is referred to as an
“Indemnified Person”) from and against any losses, claims, damages, judgments,
assessments, costs and other liabilities (collectively, the “Liabilities”), and
shall reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of counsel for the Indemnified Persons, except as
otherwise expressly provided in this Agreement) (collectively, the “Expenses”)
and agrees to advance payment of such Expenses as they are incurred by an
Indemnified Person in investigating, preparing, pursuing or defending any
actions, whether or not any Indemnified Person is a party thereto, arising out
of or based upon any untrue statement or alleged untrue statement of a material
fact contained in (i) the Registration Statement, the Disclosure Package, the
Preliminary Prospectus, the Prospectus or in any Issuer Free Writing Prospectus
(as from time to time each may be amended and supplemented); (ii) any materials
or information provided to investors by, or with the approval of, the Company in
connection with the marketing of the Offering, including any “road show” or
investor presentations made to investors by the Company (whether in person or
electronically); or (iii) any application or other document or written
communication (in this Section 9, collectively called “application”) executed by
the Company or based upon written information furnished by the Company in any
jurisdiction in order to qualify the Securities under the securities laws
thereof or filed with the Commission, any state securities commission or agency,
any national securities exchange; or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, unless such statement or omission was made in reliance
upon, and in conformity with, the Placement Agent’s information. The Company
also agrees to reimburse each Indemnified Person for all Expenses as they are
incurred in connection with such Indemnified Person’s enforcement of his or its
rights under this Agreement.

 

B.                  Procedure. Upon receipt by an Indemnified Person of actual
notice of an action against such Indemnified Person with respect to which
indemnity may reasonably be expected to be sought under this Agreement, such
Indemnified Person shall promptly notify the Company in writing; provided that
failure by any Indemnified Person so to notify the Company shall not relieve the
Company from any obligation or liability which the Company may have on account
of this Section 9 or otherwise to such Indemnified Person, except to the extent
(and only to the extent) that its ability to assume the defense is actually
impaired by such failure or delay. The Company shall, if requested by the
Placement Agent, assume the defense of any such action (including the employment
of counsel and reasonably satisfactory to the Placement Agent). Any Indemnified
Person shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel for the benefit of the
Placement Agent and the other Indemnified Persons or (ii) such Indemnified
Person shall have been advised that in the opinion of counsel that there is an
actual or potential conflict of interest that prevents (or makes it imprudent
for) the counsel engaged by the Company for the purpose of representing the
Indemnified Person, to represent both such Indemnified Person and any other
person represented or proposed to be represented by such counsel, it being
understood, however, that the Company shall not be liable for the expenses of
more than one separate counsel (together with local counsel), representing the
Placement Agent and all Indemnified persons who are parties to such action. The
Company shall not be liable for any settlement of any action effected without
its written consent (which shall not be unreasonably withheld). In addition, the
Company shall not, without the prior written consent of the Placement Agent,
settle, compromise or consent to the entry of any judgment in or otherwise seek
to terminate any pending or threatened action in respect of which advancement,
reimbursement, indemnification or contribution may be sought hereunder (whether
or not such Indemnified Person is a party thereto) unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnified Person, acceptable to such Indemnified Party, from all Liabilities
arising out of such action for which indemnification or contribution may be
sought hereunder and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act, by or on behalf of any Indemnified
Person. The advancement, reimbursement, indemnification and contribution
obligations of the Company required hereby shall be made by periodic payments of
the amount thereof during the course of the investigation or defense, as every
Liability and Expense is incurred and is due and payable, and in such amounts as
fully satisfy each and every Liability and Expense as it is incurred (and in no
event later than 30 days following the date of any invoice therefor).

 



 10 

 

 

C.                  Indemnification of the Company. The Placement Agent agrees
to indemnify and hold harmless the Company, its directors, its officers who
signed the Registration Statement and persons who control the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any and all Liabilities, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions made in the Registration
Statement, any Preliminary Prospectus, the Disclosure Package or Prospectus or
any amendment or supplement thereto, in reliance upon, and in strict conformity
with, the Placement Agent’s Information. In case any action shall be brought
against the Company or any other person so indemnified based on any Preliminary
Prospectus, the Registration Statement, the Disclosure Package or Prospectus or
any amendment or supplement thereto, and in respect of which indemnity may be
sought against the Placement Agent, the Placement Agent shall have the rights
and duties given to the Company, and the Company and each other person so
indemnified shall have the rights and duties given to the Placement Agent by the
provisions of Section 9.B. The Company agrees promptly to notify the Placement
Agent of the commencement of any litigation or proceedings against the Company
or any of its officers, directors or any person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, in connection with the issuance and sale of the Securities or
in connection with the Registration Statement, the Disclosure Package, the
Prospectus or any Issuer Free Writing Prospectus, provided, that failure by the
Company so to notify the Placement Agent shall not relieve the Placement Agent
from any obligation or liability which the Placement Agent may have on account
of this Section 9.C. or otherwise to the Company, except to the extent the
Placement Agent is materially prejudiced as a proximate result of such failure..

 

D.                  Contribution. In the event that a court of competent
jurisdiction makes a finding that indemnity is unavailable to any indemnified
person, then each indemnifying party shall contribute to the Liabilities and
Expenses paid or payable by such indemnified person in such proportion as is
appropriate to reflect (i) the relative benefits to the Company, on the one
hand, and to the Placement Agent and any other Indemnified Person, on the other
hand, of the matters contemplated by this Agreement or (ii) if the allocation
provided by the immediately preceding clause is not permitted by applicable law,
not only such relative benefits but also the relative fault of the Company, on
the one hand, and the Placement Agent and any other Indemnified Person, on the
other hand, in connection with the matters as to which such Liabilities or
Expenses relate, as well as any other relevant equitable considerations;
provided that in no event shall the Company contribute less than the amount
necessary to ensure that all Indemnified Persons, in the aggregate, are not
liable for any Liabilities and Expenses in excess of the amount of commissions
actually received by the Placement Agent pursuant to this Agreement. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company on the one hand or the Placement Agent on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Placement Agent agree
that it would not be just and equitable if contributions pursuant to this
subsection (D) were determined by pro rata allocation or by any other method of
allocation which does not take account of the equitable considerations referred
to above in this subsection (D). For purposes of this paragraph, the relative
benefits to the Company, on the one hand, and to the Placement Agent on the
other hand, of the matters contemplated by this Agreement shall be deemed to be
in the same proportion as: (a) the total value received by the Company in the
Offering, whether or not such Offering is consummated, bears to (b) the
commissions paid to the Placement Agent under this Agreement. Notwithstanding
the above, no person guilty of fraudulent misrepresentation within the meaning
of Section 11(f) of the Securities Act shall be entitled to contribution from a
party who was not guilty of fraudulent misrepresentation.

 



 11 

 

 

E.                   Limitation. The Company also agrees that no Indemnified
Person shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company for or in connection with advice or services
rendered or to be rendered by any Indemnified Person pursuant to this Agreement,
the transactions contemplated thereby or any Indemnified Person’s actions or
inactions in connection with any such advice, services or transactions, except
to the extent that a court of competent jurisdiction has made a finding that
Liabilities (and related Expenses) of the Company have resulted primarily from
such Indemnified Person’s gross negligence or willful misconduct in connection
with any such advice, actions, inactions or services.

 

F.                   Survival. The advancement, reimbursement, indemnity and
contribution obligations set forth in this Section 9 shall remain in full force
and effect regardless of any termination of, or the completion of any
Indemnified Person’s services under or in connection with, this Agreement. Each
Indemnified Person is an intended third-party beneficiary of this Section 9, and
has the right to enforce the provisions of Section 9 as if he/she/it was a party
to this Agreement.

 

10.Limitation of Dawson’s Liability to the Company.

 

Dawson and the Company further agree that neither Dawson nor any of its
affiliates or any of their respective officers, directors, controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act), employees or agents shall have any liability to the Company, its
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company (whether direct or indirect, in contract or tort, for
an act of negligence or otherwise) for any losses, fees, damages, liabilities,
costs, expenses or equitable relief arising out of or relating to this Agreement
or the Services rendered hereunder, except for losses, fees, damages,
liabilities, costs or expenses that arise out of or are based on any action of
or failure to act by Dawson and that are finally judicially determined to have
resulted solely from the gross negligence or willful misconduct of Dawson.

 

11.Limitation of Engagement to the Company.

 

The Company acknowledges that Dawson has been retained only by the Company, that
Dawson is providing services hereunder as an independent contractor (and not in
any fiduciary or agency capacity) and that the Company's engagement of Dawson is
not deemed to be on behalf of, and is not intended to confer rights upon, any
shareholder, owner or partner of the Company or any other person not a party
hereto as against Dawson or any of its affiliates, or any of its or their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by Dawson, no one other
than the Company is authorized to rely upon any statement or conduct of Dawson
in connection with this Agreement. The Company acknowledges that any
recommendation or advice, written or oral, given by Dawson to the Company in
connection with Dawson's engagement is intended solely for the benefit and use
of the Company's management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Dawson shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Dawson.

 

12.Amendments and Waivers.

 

No supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. The failure of a party to
exercise any right or remedy shall not be deemed or constitute a waiver of such
right or remedy in the future. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 



 12 

 

 

13.Confidentiality.

 

In the event of the consummation or public announcement of any Offering, Dawson
shall have the right to disclose its participation in such Offering, including,
without limitation, the placement at its cost of “tombstone” advertisements in
financial and other newspapers and journals. Dawson agrees not to use any
confidential information concerning the Company provided to Dawson by the
Company for any purposes other than those contemplated under this Agreement.

 

14.Headings.

 

The headings of the various sections of this Agreement have been inserted for
convenience of reference only and will not be deemed to be part of this
Agreement.

 

15.Counterparts.

 

This Agreement may be executed in one or more counterparts and, if executed in
more than one counterpart, the executed counterparts shall each be deemed to be
an original and all such counterparts shall together constitute one and the same
instrument.

 

16.Severability.

 

In case any provision contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein will not in any way be affected or
impaired thereby.

 

17.Use of Information.

 

The Company will furnish Dawson such written information as Dawson reasonably
requests in connection with the performance of its services hereunder. The
Company understands, acknowledges and agrees that, in performing its services
hereunder, Dawson will use and rely entirely upon such information as well as
publicly available information regarding the Company and other potential parties
to an Offering and that Dawson does not assume responsibility for independent
verification of the accuracy or completeness of any information, whether
publicly available or otherwise furnished to it, concerning the Company or
otherwise relevant to an Offering, including, without limitation, any financial
information, forecasts or projections considered by Dawson in connection with
the provision of its services.

 

18.Absence of Fiduciary Relationship.

 

The Company acknowledges and agrees that: (a) the Placement Agent has been
retained solely to act as Placement Agent in connection with the sale of the
Securities and that no fiduciary, advisory or agency relationship between the
Company and the Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the
Placement Agent has advised or is advising the Company on other matters; (b)
that the Placement Agent owes the Company only those duties and obligations set
forth in this Agreement; (c) the Purchase Price and other terms of the
Securities set forth in this Agreement were established by the Company following
discussions and arms-length negotiations with the Placement Agent and the
Company is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated by this
Agreement; (c) it has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions that may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interest and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and (d) it has been advised that the
Placement Agent is acting, in respect of the transactions contemplated by this
Agreement, solely for the benefit of the Placement Agent, and not on behalf of
the Company and that the Placement Agents may have interests that differ from
those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agent arising from
an alleged breach of fiduciary duty in connection with the Offering.

 



 13 

 

 

19.Survival Of Indemnities, Representations, Warranties, Etc.

 

The respective indemnities, covenants, agreements, representations, warranties
and other statements of the Company and Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Securities.
Notwithstanding any termination of this Agreement, including without limitation
any termination pursuant to Section 5, the payment, reimbursement, indemnity,
contribution and advancement agreements contained in Sections 2, 9, 10, and 11,
respectively, and the Company’s covenants, representations, and warranties set
forth in this Agreement shall not terminate and shall remain in full force and
effect at all times. The indemnity and contribution provisions contained in
Section 9 and the covenants, warranties and representations of the Company
contained in this Agreement shall remain operative and in full force and effect
regardless of (i) any termination of this Agreement, (ii) any investigation made
by or on behalf of any Placement Agent, any person who controls any Placement
Agent within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act or any affiliate of any Placement Agent, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of either Section 15 of the Securities Act or Section
20 of the Exchange Act, and (iii) the issuance and delivery of the Securities.

 

20.Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be fully performed
therein. Any disputes that arise under this Agreement, even after the
termination of this Agreement, will be heard only in the state or federal courts
located in the City of New York, State of New York. The parties hereto expressly
agree to submit themselves to the jurisdiction of the foregoing courts in the
City of New York, State of New York. The parties hereto expressly waive any
rights they may have to contest the jurisdiction, venue or authority of any
court sitting in the City and State of New York.

 

21.Notices.

 

All communications hereunder shall be in writing and shall be mailed or hand
delivered and confirmed to the parties hereto as follows: 

 

If to the Company:

 

Pareteum Corp.

Mr. Hal Turner

Principal Executive Officer

1185 Avenue of the Americas

New York, New York 10036

 

If to the Placement Agent:

 

Dawson James Securities, Inc.

1 North Federal Highway – 5th Floor

Boca Raton, FL 33432

Attention: Chief Executive Officer

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others. 

 



 14 

 

 

22.Miscellaneous.

 

This Agreement shall not be modified or amended except in writing signed by
Dawson and the Company. This Agreement constitutes the entire agreement of
Dawson and the Company, and supersedes any prior agreements, with respect to the
subject matter hereof. If any provision of this Agreement is determined to be
invalid or unenforceable in any respect, such determination will not affect such
provision in any other respect, and the remainder of this Agreement shall remain
in full force and effect. This Agreement may be executed in counterparts
(including facsimile or .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

23.Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto, and to the benefit of the employees, officers and directors and
controlling persons referred to in Section 9 hereof, and to their respective
successors, and personal representative, and, except as set forth in Section 9
of this Agreement, no other person will have any right or obligation hereunder. 

 

24.Partial Unenforceability.

 

The invalidity or unenforceability of any section, paragraph or provision of
this Agreement shall not affect the validity or enforceability of any other
section, paragraph or provision hereof. If any Section, paragraph or provision
of this Agreement is for any reason determined to be invalid or unenforceable,
there shall be deemed to be made such minor changes (and only such minor
changes) as are necessary to make it valid and enforceable.

 

[SIGNATURE PAGE TO FOLLOW]


 



 15 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Dawson and the Company, and intending to be legally bound, please
sign in the space provided below, whereupon this letter shall constitute a
binding Agreement as of the date executed.

 

Very truly yours,

 

PARETEUM CORP.         By:               Name:           Title:  

   

Agreed and accepted as of the date first above written.

 

DAWSON JAMES SECURITIES, INC.         By:               Name: Robert D. Keyser,
Jr.     Title:  Chief Executive Officer  

 



 16 

 

 

SCHEDULE I

 

 

 

Issuer General Use Free Writing Prospectuses

 

 

 

None.

 



 17 

 